United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-1519
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Ronald C. Vaughn,                      *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: March 7, 2006
                                Filed: March 10, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Ronald Vaughn appeals the sentence the district court1 imposed after he
pleaded guilty to firearm offenses. His counsel has moved to withdraw and filed a
brief pursuant to Anders v. California, 386 U.S. 738 (1967), suggesting that Vaughn
received ineffective assistance of counsel at sentencing. In a pro se supplemental
brief, Vaughn argues that an enhancement under U.S.S.G. § 2K2.1(b)(5) violated his
Sixth Amendment rights under Blakely v. Washington, 542 U.S. 296 (2004).


      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
      We decline to consider the ineffective-assistance claim in this appeal. See
United States v. Halter, 411 F.3d 949, 951 (8th Cir. 2005) (per curiam).

       Because the district court in sentencing Vaughn did not view the Guidelines
as mandatory, there was no error under Blakely. See United States v. Booker, 543
U.S. 220, 233-37, 245, 258-59 (2005) (Sixth Amendment problem resulting from
mandatory nature of Guidelines remedied by making Guidelines advisory). To the
extent Vaughn challenges the reasonableness of his sentence, see id. at 261 (appellate
court reviews sentence for unreasonableness), we reject this challenge. The record
does not indicate that the district court failed to consider a relevant sentencing factor,
or considered an improper or irrelevant factor, or made a clear error of judgment in
weighing the factors listed in 18 U.S.C. § 3553(a). See United States v. Long Soldier,
431 F.3d 1120, 1123 (8th Cir. 2005); United States v. Haack, 403 F.3d 997, 1002-04
(8th Cir.), cert. denied, 126 S. Ct. 276 (2005).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. Accordingly, we affirm.
                      ______________________________




                                           -2-